NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 23, 2015 *
                                Decided October 23, 2015

                                          Before

                       MICHAEL S. KANNE, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 15-1369

TIMOTHY L. HOELLER,                              Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Eastern District of
                                                 Wisconsin.
       v.
                                                 No. 14-cv-398
VILLAGE OF BARRINGTON,
     Defendant-Appellee.                         Lynn Adelman,
                                                 Judge.

                                        ORDER

       Timothy Hoeller sued the Village of Barrington, Illinois, in the Eastern District of
Wisconsin. He alleges that when he lived in Barrington in 2011, village officers used
excessive force to restrain him from hurting himself, violating his civil rights under 42
U.S.C. § 1983. The district court dismissed Hoeller’s lawsuit for lack of personal
jurisdiction and improper venue. The district court’s analysis was correct, so we affirm.



       *After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-1369                                                                           Page 2

        According to Hoeller, village police came to his home in Barrington after
receiving a tip that Hoeller had threatened suicide. The police attempted to escort him to
a waiting ambulance, but he struggled against them. Hoeller was hurt when a sharp pen
and house keys in his pocket pressed against his chest. He filed several complaints with
the village board, but it refused to admit wrongdoing or offer him money. Hoeller later
moved to Wisconsin, and by letter mailed from there he asked the village board to
answer his complaints by replying to his new address. It never did.

        Over two years later, Hoeller sued the village in the Eastern District of Wisconsin.
He apparently avoided the Northern District of Illinois, where Barrington is located,
because a standing order from that court’s Executive Committee requires him to seek
leave before suing there. The village moved to dismiss for lack of personal jurisdiction
and improper venue. See FED. R. CIV. P. 12(b)(2), (b)(6). In an affidavit supporting the
motion, the village manager stated that Barrington has no business, no property, no
offices, and no employees in Wisconsin. Hoeller did not respond to the statements. The
district court dismissed the case without prejudice. It reasoned that it lacked personal
jurisdiction, that venue was improper, and that, given the filing restriction in Northern
Illinois, justice did not require a transfer there under 28 U.S.C. § 1406.

       On appeal Hoeller principally argues that the district court had personal
jurisdiction over the village, but he is incorrect. Because § 1983 does not provide for
nationwide service of process, see Kinslow v. Pullara, 538 F.3d 687, 690 (7th Cir. 2008), the
Eastern District of Wisconsin acquires personal jurisdiction only to the extent permitted
by the law of Wisconsin and due process. See Walden v. Fiore, 134 S. Ct. 1115, 1121 (2014).
To meet that standard, the village must have had “minimum contacts” with Wisconsin
or “reach[ed] out beyond” Illinois into Wisconsin. See Burger King Corp. v. Rudzewicz,
471 U.S. 462, 473–75 (1985) (internal quotation marks omitted) (discussing due process);
Felland v. Clifton, 682 F.3d 665, 673 (7th Cir. 2012) (Wisconsin law). It did not. Hoeller
concedes on appeal that his “personal injury” occurred in “Northern Illinois.” The only
supposed contact between the village and Wisconsin that he (belatedly) identifies is his
move to Wisconsin and his letter to the village saying he had moved there. But his
“unilateral activity” of moving to the forum state or contacting a non-resident defendant
from there does not satisfy the requirement that the village have contact with the forum
state. Walden, 134 S. Ct. at 1122; Hanson v. Denckla, 357 U.S. 235, 253 (1958).

       Hoeller offers two replies, but neither is persuasive. First, he contends that his
age, poor health, and residence in Wisconsin establish personal jurisdiction. But no
authority suggests that the plaintiff’s age, health, and residence determine personal
No. 15-1369                                                                          Page 3

jurisdiction over a defendant. Second, Hoeller argues that the district court should have
permitted discovery into the merits of his claim. But without personal jurisdiction, the
court cannot proceed to the merits. See Denckla, 357 U.S. at 251; N. Grain Mktg., LLC v.
Greving, 743 F.3d 487, 491 (7th Cir. 2014).

        We conclude by observing that Hoeller does not challenge the district court’s
alternative ground for dismissal: improper venue. That ruling is correct: the village does
not “reside” in Wisconsin, the conduct giving rise to Hoeller’s claim did not occur in
Wisconsin, and the village is not subject to personal jurisdiction in Wisconsin. See 28
U.S.C. § 1391(b). Hoeller suggests that alternate forums are available in Illinois courts
and other federal district courts. But the district court had no power to transfer the case
to a state court. See 28 U.S.C. §§ 1404(a), 1447(c); Research Automation, Inc. v. Schrader-
Bridgeport Int’l, Inc., 626 F.3d 973, 977 (7th Cir. 2010); Pope v. Atl. Coast Line R.R. Co.,
345 U.S. 379, 384 (1953). And its discretionary decision to refuse to transfer it to the
Northern District of Illinois, in light of the filing restriction that he faces there, was
justified. See Research Automation, Inc. 626 F.3d at 978.

                                                                               AFFIRMED.